      Case 1:19-cr-00169-VM Document 199 Filed 08/24/20 Page 1 of 5



UNITED STATES DISTRICT COURT
                                                                      August 24, 2020
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
UNITED STATES OF AMERICA,        :           19 CR 169 (VM)
                                 :
          -against-              :
                                 :              ORDER
ALBERTO PELLOT,                  :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:
     On February 28, 2020, the Court sentenced defendant Alberto

Pellot (“Pellot”) to sixty months’ imprisonment followed by four

years of supervised release. (See Dkt. No. 149.) The Court granted

two adjournments of Pellot’s surrender date due to the ongoing

COVID-19 pandemic. (See Dkt. Nos. 164, 189.) By letter dated August

20, 2020, Pellot requests a third extension of his surrender date.

(See attached letter.) Pellot argues that it would be dangerous to

his health to enter a facility given the ongoing concerns about

the prevalence of COVID-19 in prisons. Pellot further argues that

he should be permitted to surrender at roughly the same time as

his codefendants, whose sentencings have been adjourned due to the

pandemic, and that he should not be penalized for quickly pleading

guilty. Finally, Pellot states that he is not a danger or flight

risk, and that he has remained in full compliance with the terms

of his release. According to Pellot, while the Government does not

consent to his latest request for an adjournment of his surrender

date, the Government does not intend to formally oppose the

request.
         Case 1:19-cr-00169-VM Document 199 Filed 08/24/20 Page 2 of 5



     The    Court   will   grant   a   45-day   adjournment      of   Pellot’s

surrender date. The Court understands the ongoing risks presented

by COVID-19 to Pellot given his health conditions. However, without

more specific information about conditions at F.C.I. Fort Dix --

the facility to which Pellot will report -- the Court is not

persuaded that a third 60-day adjournment is necessary to mitigate

those risks.

     Accordingly, it is hereby ordered that Pellot’s surrender

date be adjourned for an additional 45 days.


SO ORDERED:

Dated:       New York, New York
             24 August 2020



                                          _________________________
                                          ______
                                          __ __
                                             ____
                                               ___
                                                ___
                                                 ____
                                                    ____
                                                       ______
                                                       _______
                                                             _______
                                                                __ ___
                                                                    ____
                                                                       ___
                                                                       __
                                                                        __
                                                  Victor
                                                  Vi
                                                   ict
                                                     ctor
                                                       orr Marrero
                                                            Mar
                                                             arre
                                                              rre
                                                                rero
                                                                 ero
                                                                   o
                                                      U.S.D.J.
                                                      U.S.
                                                      U. S D.
                                                         S. D.J.
                                                             .J
                                                              J.
                                                               .
           Case 1:19-cr-00169-VM Document 199 Filed 08/24/20 Page 3 of 5




                                                   August 20, 2020

By Email
Honorable Victor Marrero
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

                                    U.S. v. Alberto Pellot,
                                      19 Cr. 169 (VM)

Your Honor:

       I represent Alberto Pellot in the above-captioned case and I write respectfully to
request a 90-day adjournment of his surrender date – until November 30, 2020. Mr. Pellot
was sentenced on February 28, 2020, to 60 months in prison. His surrender date was
originally scheduled for April 28, 2020. After the pandemic’s onset, the Court adjourned
the surrender date for 60 days “subject to further extension in the event the virus has not
been officially declared materially changed by then.” Dkt. No. 164. The Court granted a
second 60-day adjournment in June and Mr. Pellot is now scheduled to report to Fort Dix
FCI on August 28, 2020. Both of those adjournments were on the government’s consent.

       Alberto is in terrible health and he would be in grave danger were he to enter a
prison at this time. As documented in the PSR, Mr. Pellot is obese and has serious heart
and renal conditions. PSR ¶¶ 94-98. He also has degenerative joint disease and arthritis.
PSR ¶ 95. He walks with a cane and has limited mobility. In addition, Alberto has a
history of kidney stones requiring hospitalization. PSR ¶¶ 94-98. He has “right bundle
branch block,” a condition delaying and blocking the pathway of electrical impulses that
make his heartbeat. Id. His heart condition and obesity place him at heightened risk
should he contract COVID-19. E.g., Roni Caryn Rabin, Obesity Linked to Severe
Coronavirus Disease, Especially in younger Patients, N.Y. Times (last updated Apr. 17,
2020). 1

       Although almost certainly underreported, official statistics within the Bureau of

       1
           https://www.nytimes.com/2020/04/16/health/coronavirus-obesity-higher-risk.html.
           Case 1:19-cr-00169-VM Document 199 Filed 08/24/20 Page 4 of 5

Hon. Victor Marrero
United States District Judge
August 20, 2020
Page 2

Prisons (“BOP”) detail over 11,500 confirmed COVID-19 cases and 106 deaths among
prisoners. 2 The BOP has continued various COVID-19 response measures, including
isolating and quarantining inmates, suspending visitations, and limiting prisoner
movement. FCI Fort Dix has reported 37 COVID-19 cases, 3 but it is unclear whether
there has been widespread testing since a class action filed against it in the United States
District Court for the District of New Jersey was dismissed in May. Of course, adding
prisoners is the last thing the already over-burdened prison system needs at this moment.

       Under these circumstances, I respectfully urge the Court to adjourn Mr. Pellot’s
report date so that he can remain safe for a few more months and enter prison when it will
not be dangerous to his life at a time when he will be able to serve out the full sentence
imposed by the Court.

       I respectfully submit that it does not make sense to require Mr. Pellot to enter a
prison facility right now. Given his serious health issues, should he enter prison this
month, he may very quickly find himself filing a non-frivolous compassionate release
application which, at an early time in his 60-month sentence, would eliminate most of the
incarceratory sentence. On the other hand, if Mr. Pellot is afforded just a few more
months to surrender, a vaccine may be at hand the danger substantially lessened. He will
be able to serve the entire sentence imposed by the Court.

       Mr. Pellot’s surrender date has been adjourned twice because he was originally
scheduled to report at the height of the pandemic’s first wave in this region. Today, a
vaccine is in sight, and the head of the Secretary for Health and Human Services believes
it may be available as soon as December. See Joanna Walters, Coronavirus: Health
Secretary Alex Azar Expects U.S. Vaccine by December, The Guardian (Aug. 11, 2020); 4
see also Angus Whitley, Fauci Says “Reasonable” to Expect COVID-19 Vaccine by
December, Bloomberg Law (July 28, 2020). 5

       In addition, adjourning Mr. Pellot’s surrender date will allow him to surrender at
roughly the same time as his codefendants in this case, whose sentencings have been
adjourned until September. Right now, Mr. Pellot is the only one out of four defendants
on this indictment who are released on bail who is scheduled to report during the
pandemic. His codefendants, several of whose sentences are approaching in September,

       2
          http://www.bop.gov/coronavirus.
       3
          Id.
        4
          https://www.theguardian.com/world/2020/aug/11/CoronaVirus-vaccine-
health-secretary-alex-azar-december.
        5
          https://news.bloomberglaw.com/health-law-and-business/fauci-says-reasonable-to-
expect-covid-19-vaccine-by-december.
         Case 1:19-cr-00169-VM Document 199 Filed 08/24/20 Page 5 of 5

Hon. Victor Marrero
United States District Judge
August 20, 2020
Page 3

may not have to report before there is a vaccine. Requiring Mr. Pellot to surrender right
now and be subject to enormous health risks – and even risk to his life – would, in effect,
penalize him for being the swiftest defendant in the case to accept responsibility and
plead guilty.

       Assistant United States Attorney Sebastian Swett informs me that his “is not
prepared to consent to another adjournment.” Pretrial Services Officer Bernisa Mejia
informs me that her office takes no position and defers to the Court. But Officer Mejia
notes that Mr. Pellot remains in perfect compliance with the terms of his release, as he
has been for the past 20 months.

       Mr. Pellot knows that he must serve a prison sentence for his conduct selling drugs
near his rehab facility during his lifetime of cycling between heroin abuse and recovery.
As his counsel, I respectfully submit that his prison sentence can be fully served even if
delayed by a few more months. In fact, if Mr. Pellot is able to enter prison at a time when
he will be in less jeopardy, then he will be more likely to serve the entirety of the
sentence imposed by the Court – without seeking compassionate release or facing an
intolerably high risk of severe illness or death.

       I therefore respectfully request that the Court adjourn Mr. Pellot’s report date by
90 days – until November 30, 2020. By that time, we will know whether a vaccine is
close at hand, and the jails may have a firmer handle on their own situations. Mr. Pellot
has remained in full compliance with the terms of his release, as confirmed to me just
yesterday by Pretrial Officer Mejia. He is not a danger or a risk of flight. He will be ready
to surrender in a few months, when it will be less dangerous to his life.

       Thank you for your consideration of this request.

                                                  Respectfully submitted,

                                                  /s/ Benjamin Silverman
                                                  Benjamin Silverman


cc: AUSAs Sebastian Swett and Justin Rodriguez (by email)
    Pretrial Services Officer Bernisa Mejia (by email)
    Alberto Pellot (by U.S. mail)
